DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The preliminary amendment filed December 21, 2020 has been entered.  Claims 1-19 are canceled.  Claims 20-39 are new and currently pending for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20, 22-26, 28, 30-31, 36, 38 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 8, 12, 15 of U.S. Patent No. 10,850,090. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between the claims of the applicant and the patented claims are not distinct enough such that one of ordinary skill in the art would not have thought the application claims as being merely broader in scope than the patented claims.  For example, the patented claims require performing a tremor inducing activity to induce a first and second tremor and measuring the characteristics of the first tremor to determine a period of the tremor with a wearable biomechanical sensor.  The patented claims then electrically stimulate a first and second afferent nerve at spaced apart locations, where the stimulation of the second afferent nerve is offset in time by either one half, one quarter, or three fourths of the period of the measured tremor.  The patented claims further measure the movement of the patient’s extremity using the wearable biomechanical sensor to compare the characterization between the first and second induced tremor and determine the efficacy of the stimulation therapy based on the comparison.  The application claims are broader by not specifying a wearable biomechanical sensor, and do not induce a first and second tremor, and do not compare the characterization between the first and second induced tremor to determine the efficacy of the stimulation therapy based on the comparison.  The application claims however, recite the remainder of the patented claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-39 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 20 recites, “wherein the second electrical stimulus is offset in time from the first electrical stimulus by the calculated fraction of the tremor period, wherein the calculated fraction is at least about a quarter of the tremor period”.  The open-ended limitation of “at least about a quarter of the tremor period” is not supported by the originally filed specification.  Paragraph [0149] of the published application recites support for the stimulation at site 2 being delayed after site 1 by time T/2, where T is the period of the native tremor.  The same paragraph also provides support for subsequent sites delayed by T/4.  Figure 9B shows support for a subsequent site being delayed by 3T/4.  However, there is no support for the second electrical stimulus being offset from the first electrical stimulus for any other fractional delays of the tremor period besides one half, one quarter and three fourths of the tremor period.  Therefore support is not provided for the limitation “wherein the calculated fraction is at least about a quarter of the tremor period”.  Generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad, 598 F.3d at 1349-50, 94 USPQ2d at 1171 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.") See MPEP 2161.01.  
Claims 21-27 are rejected to for being dependent on, and failing to remedy the deficiencies of claim 20.  
Claim 28 recites, “measuring one or more characteristics of a resonant circuit of the patient” (emphasis added) and further references this “resonant circuit” several other times within the claims, for example, “analyzing data from the one or more wearable sensors to calculate a fraction of a period of the resonant circuit”.  The originally filed specification however, does not provide sufficient support in the application for one in the art to correlate a resonant circuit with a patient.  Paragraph [0155] of the published application only states, “Essential tremor is essentially a problem of feedback in a resonant circuit”, and does not disclose how the one or more characteristics of a resonant circuit would be measured.  A general search of the prior art reveals that the term “resonant circuit” is not associated with the body.  Instead, the term “resonant circuit” is generally defined as an electric current which has very low impedance at a certain frequency, with there being no indication of a “period” being present and calculatable in the resonant circuit. Therefore the claimed limitation of measuring one or more characteristics of a resonant circuit of the patient is not supported by the specification.  Original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. See MPEP 2161.01.
Claims 29-35 are rejected to for being dependent on, and failing to remedy the deficiencies of claim 28.
Claim 36 recites, “one or more wearable sensors measuring one or more characteristics of a resonant circuit of the patient” (emphasis added) and further references this “resonant circuit” several other times within the claims, for example, “a controller configured to analyze data from the one or more wearable sensors to calculate a fraction of a period of the resonant circuit”.  The originally filed specification however, does not provide sufficient support in the application for one in the art to correlate a resonant circuit with a patient.  Paragraph [0155] of the published application only states, “Essential tremor is essentially a problem of feedback in a resonant circuit”, and does not disclose how the sensors would be able to measure one or more characteristics of a resonant circuit.  A general search of the prior art reveals that the term “resonant circuit” is not associated with the body.  Instead, the term “resonant circuit” is generally defined as an electric current which has very low impedance at a certain frequency, with there being no indication of a “period” being present and calculatable in the resonant circuit. Therefore the claimed limitation of one or more wearable sensors measuring one or more characteristics of a resonant circuit of the patient is not supported by the specification.  Original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. See MPEP 2161.01.
Claims 37-39 are rejected to for being dependent on, and failing to remedy the deficiencies of claim 36.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites, “analyzing data from the one or more wearable sensors to calculate a fraction of a period of the resonant circuit”.  The originally filed specification however, does not provide sufficient support in the application for one in the art to calculate a fraction of a period of the resonant circuit.  Paragraph [0155] of the published application only states, “Essential tremor is essentially a problem of feedback in a resonant circuit”, and does not disclose data from wearable sensors would be able to calculate any fraction of a period of the resonant circuit.  A general search of the prior art reveals that the term “resonant circuit” is generally defined as an electric current which has very low impedance at a certain frequency, with there being no indication of a “period” being present and calculatable in the resonant circuit.
Claims 29-35 are rejected to for being dependent on, and failing to remedy the deficiencies of claim 28.
Claim 36 recites, “a controller configured to analyze data from the one or more wearable sensors to calculate a fraction of a period of the resonant circuit”.  The originally filed specification however, does not provide sufficient support in the application for one in the art to calculate a fraction of a period of the resonant circuit.  Paragraph [0155] of the published application only states, “Essential tremor is essentially a problem of feedback in a resonant circuit”, and does not disclose data from wearable sensors would be able to calculate any fraction of a period of the resonant circuit.  A general search of the prior art reveals that the term “resonant circuit” is generally defined as an electric current which has very low impedance at a certain frequency, with there being no indication of a “period” being present and calculatable in the resonant circuit.
Claims 37-39 are rejected to for being dependent on, and failing to remedy the deficiencies of claim 36.

Claim 20 recites the limitation "analyzing data from the one or more wearable sensors to calculate a fraction of a period of the tremor" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.  The claim first introduces, “measuring one or more characteristics of a tremor of the patient using one or more wearable sensors” (emphasis added).  The limitation of lines 5-6 however, now recites “data from the one or more wearable sensors”.  The lack of antecedent basis is due to the discrepancy of terminology.  It is unclear if the “data” is referencing the measured one or more characteristics of a tremor measured by the wearable sensors.  
Claims 21-27 are rejected to for being dependent on, and failing to remedy the deficiencies of claim 20.
Claim 28 recites the limitation "analyzing data from the one or more wearable sensors to calculate a fraction of a period of the resonant circuit" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.  The claim first introduces, “measuring one or more characteristics of a resonant circuit of the patient using one or more wearable sensors” (emphasis added).  The limitation of lines 5-6 however, now recites “data from the one or more wearable sensors”.  The lack of antecedent basis is due to the discrepancy of terminology.  It is unclear if the “data” is referencing the measured one or more characteristics of a resonant circuit measured by the wearable sensors.  
Claims 29-35 are rejected to for being dependent on, and failing to remedy the deficiencies of claim 28.
Claim 36 recites the limitation "a controller configured to analyze data from the one or more wearable sensors to calculate a fraction of a period of the resonant circuit" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.  The claim first introduces, “one or more wearable sensors measuring one or more characteristics of a resonant circuit of the patient” (emphasis added).  The limitation of lines 5-6 however, now recites “data from the one or more wearable sensors”.  The lack of antecedent basis is due to the discrepancy of terminology.  It is unclear if the “data” is referencing the measured one or more characteristics of a resonant circuit measured by the wearable sensors.  
Claims 37-39 are rejected to for being dependent on, and failing to remedy the deficiencies of claim 36.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 36-39 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 36 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Lines 3-4 recite, “one or more wearable sensors measuring one or more characteristics of a resonant circuit of the patient”.  If applicant successfully overcomes the 35 U.S.C. 112(a) rejections above, the claim is rejected because the applicant is attempting to claim subject matter encompassing a human organism.  The claims should be recited with the language, “one or more wearable sensors configured to measure one or more characteristics of a resonant circuit of the patient”.  Claim 36 also recites, “a first peripheral nerve effector on the patient’s skin to stimulate a first afferent peripheral nerve” and “a second peripheral nerve effector on the patient’s skin to stimulate a second afferent peripheral nerve.  The claim is rejected because the applicant is attempting to claim subject matter encompassing a human organism.  Similarly, the limitations should be amended to recite “configured to”.  
Claims 37-39 are rejected for being dependent on, and for failing to remedy the deficiencies of claim 36.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 36-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prochazka et al. (US Pat 5,562,707).
Regarding claim 36, Prochazka et al. discloses a system for transcutaneously stimulation afferent peripheral nerves, the system comprising: one or more wearable sensors 14 for sensing tremor; a controller 92 to analyze data from the one or more wearable sensors (col. 7, lines 1-5); a first peripheral nerve effector 123 on the patient’s skin to stimulate a first afferent peripheral nerve and deliver a first stimulus to the first afferent peripheral nerve through the first peripheral nerve effector; a second peripheral nerve effector on the patient’s skin to stimulate a second afferent peripheral nerve 124 to stimulate a second afferent peripheral nerve and deliver a second stimulus to the second afferent peripheral nerve through the second peripheral nerve effector (fig. 12; col. 9, lines 1-19).  Prochazka et al. does not expressly disclose the remainder of the claimed limitations but it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the one or more wearable sensors would be capable of measuring one or more characteristics of a resonant circuit of the patient (E.N. especially if applicant argues a “resonant circuit” should be interpreted as equivalent to a tremor in response to the 35 U.S.C. 112a rejection above); the controller capable of being programmed to analyze data from the one or more wearable sensors to calculate a fraction of a period of the resonant circuit; and wherein the controller is capable of being programmed to deliver the second stimulus offset in time from the first electrical stimulus by the calculated fraction of the period of the resonant circuit, wherein the calculated fraction is selected from the group consisting of one half of the period of the resonant circuit, one quarter of the period of the resonant circuit, and three fourths of the period of the resonant circuit, as these limitations involve functional language that one of ordinary skill in the art would have believed these components inherently possessed the functionally defined limitations as it is a matter of programming instructions.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claims 37-39, Prochazka et al. discloses a controller, which one of ordinary skill in the art before the effective filing date of the claimed invention would have thought it obvious to be programmable to cause the system to repeat the first stimulus and the second stimulus in cycles, wherein the calculated fraction is one half the tremor period, wherein analyzing data comprises performing a frequency analysis of the spectral power of data on a predetermined length of time of the data, wherein the first and second electrical stimulus comprise electrical burst stimuli, and wherein the system can be used on a stroke patient as these limitations involve functional language that one of ordinary skill in the art would have believed these components inherently possessed the functionally defined limitations as it is a matter of programming instructions.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LEE/Primary Examiner, Art Unit 3792